
	

114 HCON 82 IH: Recognizing the 50th Anniversary of the White House Fellows Program.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 82
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Barton submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Recognizing the 50th Anniversary of the White House Fellows Program.
	
	
 Whereas in 1964, John W. Gardner presented the idea of selecting a group of outstanding men and women to come to Washington and learn about the workings of the Federal Government at the highest levels and to observe the Nation’s leaders in action and meet with these officials and other leaders of society, thereby strengthening the Fellows’ abilities and desires to contribute to their communities, their professions and their country;
 Whereas President Lyndon B. Johnson established the President’s Commission on White House Fellowships, through Executive Order 11183 (as amended) to create a program that would select between 11 and 19 outstanding young Americans every year and bring them to Washington for a first hand, high-level experience in the workings of the Federal Government, to establish an era when the young men and women of America and their government belonged to each other – belonged to each other in fact and in spirit;
 Whereas the White House Fellows Program has steadfastly remained a nonpartisan program that has served and been supported by nine Presidents;
 Whereas the 738 White House Fellows, after serving their year in Washington, have returned to their States and communities and became leaders in all walks of life, including heads of the Nation’s largest corporations and law firms, university presidents and deans of distinguished graduate schools, leaders of non-profit organizations, distinguished scholars and journalists, high-level government officials, cabinet officers, ambassadors, deputy and assistant secretaries, judges, distinguished scholars and historians, leaders in national journalism and the working press, Members of Congress, and senior leaders in all branches of United States Armed Forces;
 Whereas this legacy of leadership is a national resource that has served the Nation in major challenges, including organizing resettlement operations following the Vietnam War, assisting with the national response to terrorist attacks, managing the aftermath of natural disasters such as Hurricane Katrina and Rita, providing support to earthquake victims in Haiti and Nepal, performing military service in Iraq and Afghanistan, and reforming and innovating in national and international securities and capital markets;
 Whereas the 738 White House Fellows have characterized their post-Fellowship years with a demonstrable lifetime commitment to public service through continuing personal and professional renewal and association, creating a White House Fellows Community of Mutual Support for leadership at every level of government and in every element of our national life; and
 Whereas September 1, 2015, marked the 50th anniversary of the first class of White House Fellows to serve this Nation: Now, therefore, be it
	
 That Congress— (1)recognizes the 50th anniversary of the White House Fellows Program and commends the White House Fellows for their continuing lifetime commitment to public service;
 (2)acknowledges the legacy of leadership provided by White House Fellows over the years in their local communities, the Nation, and the world; and
 (3)expresses appreciation and support for the continuing leadership of White House Fellows in all aspects of our national life in the years ahead.
			
